     Case: 3:19-cv-00234-NBB-RP Doc #: 129-5 Filed: 10/26/20 1 of 7 PageID #: 806
                 IN "fflE UNITED STATES DISTRICT COURT
                                                                         APPEARANCES;
               FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                              OXFORD DIVISION

                                                                             lAMES D. WAIDE III, ESQUIRE
                                                                             RACHEL PIERCE WAIDE, ESQUIRE
      DR. AMY R. WOODS                                  PLAINTIFF            waide & Associates, P.A.
                                                                             Post Office Box 1357
      VS                   CIVIL ACTION NO. 3:19-CV-00234-NBB-RP             Tupelo, Mississippi 38802

      MHM HEALTH PROFESSIONALS, LLC, D/B/A                                         REPRESENTING THE PLAINTIFF
      CENTURION PROFESSIONALS;
      MANAGEMENT & TRAINING CORPORATION                                      TIMOTHY M. PEEPLES, ESQUIRE
      3ESSE WILLIAMS, INDIVIDUALLY;                                          Daniel Coker Horton & Bell, P.A.
      AND JOHN DOES 1-9                              DEFENDANTS              Post Office Box 1396
                                                                             Oxford, Mississippi 38655
                                                                                   REPRESENTING MFC & 3ESSE WILLIAMS

                                                                             DAVID LONG-DANIELS, ESQUIRE
                    ZOOM DEPOSITION OF 3ERRY WILLIAMS                        3AC0B R. DEAN, ESQUIRE
                                                                             Greenberg Traurig, LLP
                                                                             3333 Piedmont Road NE, Suite 2500
                                                                             Atlanta, Georgia 30305
                                                                              ELIZABETH ROSS HADLEY, ESQUIRE
                Taken at the instance of the Plaintiff                       Greenberg Traurig, LLP
                                                                             300 west 6th Street, Suite 2050
        With All Parties Appearing by zoom videoconferencing                 Austin, Texas 78701

                          On September 21, 2020                                    REPRESENTING MHM HEALTH PROFESSIONALS, D/B/A
                                                                                   CENTURION PROFESSIONALS
                                At 11;05 a.m.

                                                                         ALSO PRESENT:    DR. AMY WOODS




      REPORTED BY:    SHARRON F. ALLEN, CSR, RPR
                      CSR NO. 1144
                                                                                         SHARRON ALLEN & ASSOCIATES
                                                                                            Post Office Box 1731
                                                                                          Dackson, Mississippi 39215
                                                                                                (601) 825-6339




1                                                                   1                           lERRY WILLIAMS,

2                             TABLE OF CONTENTS                      2    having first been duly sworn, was examined and
3                                                                    3    testified as follows;
4     Styl e                                                   1    4                             EXAMINATION

 5    Appearances                                              2     5    BY MR. WAIDE;

6     Table of Contents                                         3   6         Q.   Mr. Williams, this is lim waide. How
 7    Examination by Mr. waide                                 4     7    are you, sir?
8      Examination by Mr. Peeples ,,,                         42    8         A.   I'm doing fine, how are you?
9      Examination by Mr. Dean                                49    9         Q.   Good.
10     Further Examination by Mr. waide                        52   10             I called you about a week ago, and we
11     Deposition Concluded                                    53   11    talked briefly. Do you recall that? I think it
12     Certificate of Court Reporter                           54   12    was about a week ago.
13                                                                  13        A.   Yes, sir.
14                                                                  14        Q.   Okay. I'm representing Dr. Amy Woods.
15                                                                  15    My wife, Rachel, is here with me. You may not
16                                                                  16    be able to see her.
17                        EXHIBIT                                   17        A.   Okay.
18                                                                  18        Q.   Mr. Williams, are you retired from the
19
20
                              E                                     19
                                                                    20
                                                                          Mississippi Department of Corrections?
                                                                              A.   I am, effective January 15th of 2020.
21                                                                  21        Q.   This past January?
22                                                                  22        A.   Yes, sir.
23                    SHARRON ALLEN & ASSOCIATES                    23        Q. How long did you work for the
                         Post Office Box 1731
24                    lackson, Mississippi 39215                    24    Mississippi Department of corrections?
                            (601) 825-6339
25                                                                  25        A.   A little over 25 years.
Case: 3:19-cv-00234-NBB-RP Doc #: 129-5 Filed: 10/26/20 2 of 7 PageID #: 807
Case: 3:19-cv-00234-NBB-RP Doc #: 129-5 Filed: 10/26/20 3 of 7 PageID #: 808
Case: 3:19-cv-00234-NBB-RP Doc #: 129-5 Filed: 10/26/20 4 of 7 PageID #: 809
Case: 3:19-cv-00234-NBB-RP Doc #: 129-5 Filed: 10/26/20 5 of 7 PageID #: 810
Case: 3:19-cv-00234-NBB-RP Doc #: 129-5 Filed: 10/26/20 6 of 7 PageID #: 811
Case: 3:19-cv-00234-NBB-RP Doc #: 129-5 Filed: 10/26/20 7 of 7 PageID #: 812
